CANBY, Circuit Judge,
concurring:
I concur in Judge O’Scannlain’s well-written opinion. Were I writing on a blank slate, however, I would dissent from Section VI, which upholds the prohibition *1023against operation of adult-oriented businesses between the hours of 1:00 a.m. and 8:00 a.m. on Monday through Saturday, and 1:00 a.m. and 12:00 noon on Sunday. As Judge O’Scannlain’s opinion recognizes, the result reached in Section VI is largely controlled by Fair Public Policy v. Maricopa County, 336 F.3d 1153 (9th Cir.2003). I dissented in that case because I was convinced, as I still am, that the hours restriction violated the holding of a majority of the Supreme Court (per Justice Kennedy) in City of Los Angeles v. Alameda Books, Inc., 535 U.S. 425, 122 S.Ct. 1728, 152 L.Ed.2d 670 (2002). The record in the present case is not sufficiently different from that in Fair Public Policy to lead me to a different conclusion. I recognize, however, that my view did not prevail in Fair Public Policy, and I am bound by that decision. I therefore concur fully in Judge O’Scannlain’s opinion today.
APPENDIX
ORDINANCE NO. P-10
ADOPTED April 23,1997
AMENDED July 23, 1997
AMENDED July 17,1998
ADOPTED as AMENDED September 2, 1998
MARICOPA COUNTY ORDINANCE NO. 10 ADULT ORIENTED BUSINESSES AND ADULT SERVICE PROVIDERS

SECTION 1. FINDINGS

Based on public testimony and other evidence before it, including information, studies and court decisions from other jurisdictions, and in accordance with A.R.S. 11-821, the Maricopa County Board of Supervisors makes the following legislative findings and statement of purpose:
The Board of Supervisors recognizes that some activities which occur in connection with adult oriented businesses are protected as expression under the First Amendment to the United States Constitution. The Board of Supervisors further recognizes that First Amendment rights are among our most precious and highly protected rights, and wishes to act consistently with full protection of those rights. The Board is aware, however, that adult oriented businesses may and do generate secondary effects which are detrimental to the public health, safety and welfare. Among those secondary effects are (a) prostitution and other sex related offenses (b) drug use and dealing (c) health risks through the spread of AIDS and other sexually transmitted diseases and (d) infiltration by organized crime for the purpose of drug and sex related business activities, laundering of money and other illicit conduct. This ordinance is not intended to interfere with legitimate expression but to avoid and mitigate the secondary effects enumerated above. Specifically, the Board of Supervisors finds the licensing of persons who operate and manage adult oriented businesses and persons who provide adult services will further the goals of the ordinance by enabling the County to ascertain if an applicant is underage or has engaged in criminal or other behavior of the sort the ordinance is designed to limit. This information will enable the County to allocate law enforcement resources effectively and otherwise protect the community. The Board of Supervisors finds that limiting proximity and contact between adult service providers and patrons promotes the goal of reducing prostitution and other casual sexual conduct and the attendant risk of sexually transmitted diseases. The Board of Supervisors finds the foregoing to be true with respect to places where alcohol is served and where it is not. The Board of Supervisors finds that individual and interactive sexual activities in adult video facilities pose a risk of sexually transmitted disease, especially AIDS, and *1024that the booth configuration options of the ordinance will reduce that risk. The Board of Supervisors finds that the harmful secondary effects of adult oriented businesses are more pronounced when conducted continuously or during late night hours. The fees established for licenses and permits in this ordinance are based on the estimated cost of implementation, administration and enforcement of the licensing program.

SECTION 2. DEFINITIONS

The following words, terms and phrases when used in this ordinance shall have the meanings ascribed to them in this section, except where the context clearly indicates a different meaning:
Adult Arcade means any place to which the public is permitted or invited and in which coin-operated or slug-operated or electronically, electrically or mechanically controlled still or motion picture machines, projectors or other image-producing devices are maintained to show images involving specific sexual activities or specific anatomical areas to persons in booths or viewing rooms.
Adult Bookstore or Adult Video Store
means a commercial establishment that offers for sale or rent any of the following as one of its principal business purposes:
(1) Books, magazines, periodicals or other printed matter, photographs, films, motion pictures, video cassettes or video reproductions or slides or other visual representations that depict or describe specific sexual activities or specific anatomical areas; or
(2) Instruments, devices or paraphernalia that are designed for use in connection with specific sexual activities.
Adult Live Entertainment Establishment means an establishment that features either:
(1) Persons who appear in a state of nudity; or
(2) Live performances that are characterized by the exposure of specific anatomical areas or specific sexual activities.
Adult Motion Picture Theater means a commercial establishment in which for any form of consideration films, motion pictures, video cassettes, slides or other similar photographic reproductions that are characterized by the depiction or description of specific sexual activities or specific anatomical areas are predominantly shown.
Adult oriented business means adult arcades, adult bookstores or adult video stores, cabarets, adult live entertainment establishments, adult motion picture theaters, adult theaters, massage establishments that offer adult service or nude model studios.
Adult oriented business manager or “manager” means a person on the premises of an adult oriented business who is authorized to exercise overall operational control of the business.
Adult service means dancing, serving food or beverages, modeling, posing, wrestling, singing, reading, talking, listening or other performances or activities conducted for any consideration in an adult oriented business by a person who is nude or semi-nude during all or part of the time that the person is providing the service.
Adult service business means a business establishment or premises where any adult service is provided to patrons in the regular course of business.
Adult service provider or “provider” means any person who provides an adult service.
Adult theater means a theater, concert hall, auditorium or similar commercial establishment that predominantly features *1025persons who appear in a state of nudity or who engage in live performances that are characterized by the exposure of specific anatomical areas or specific sexual activities.
Booth means a partitioned area, in which coin or token operated video machines, projectors or other electronically or mechanically controlled devices are used in the regular course of business to produce still or moving picture images characterized by depiction of specific sexual activities or specific anatomical areas.
Cabaret means an adult oriented business licensed to provide alcoholic beverages pursuant to A.R,.S. Title 4, Chapter 2, Article 1.
County Sheriff means the elected County Sheriff or the Sheriffs designee.
Director means the director of Maricopa County Planning and Development Department or the Director’s designee. Employee means any person hired, engaged or authorized to perform any service on the premises of an adult service business, including an adult service provider, whether denominated as an employee, independent contractor or otherwise.' Enterprise means a corporation, association, labor union or other legal entity, as provided in A.R.S. 13-105.
License means the license required by this ordinance as a condition to conducting an adult oriented business.
Licensee means a person or enterprise holding an adult oriented business license issued under this ordinance, including those persons required to provide information under section 6 of this ordinance.
Manager’s station means a permanently designated area marked accordingly within an adult oriented business where an adult oriented business manager is located in the normal course of operations.
Massage Establishment means an establishment in which A person, firm, association or corporation engages in or permits massage activities, including any method of pressure on, friction against, stroking, kneading, rubbing, tapping, pounding, vibrating or stimulating of external soft parts of the body with the hands or with the aid of any mechanical apparatus or electrical apparatus' or appliance. This definition shall not apply to:
(1) Physicians licensed pursuant to A.R.S. Title 32, Chapter 7, 8, 13,14 or 17;
(2) Registered nurses, licensed practical nurses or technicians who are acting under the supervision of a physician licensed pursuant to A.R.S. Title 32, Chapter 13 or 17;
(3) Persons employed or acting as trainers for any bona fide amateur, semiprofessional or professional athlete or athletic team;
(4) Persons who are licensed pursuant to A.R.S. TITLE 32, Chapter 3 or 5, if the activity is limited to the head, face or neck.
Nude Model Studio means a place in which a person who appears in a state of nudity or who displays specific anatomical areas is observed, sketched, drawn, painted, sculptured, photographed or otherwise depicted by other persons who pay money or other consideration. Nude model studio does not include a proprietary school that is licensed by the State of Arizona or a college, community college or university that is supported entirely or in part by taxation, a private college or university that maintains or operates educational programs in which credits are transferable to a college, community college or university supported entirely or partly by taxation, or a structure to which the following apply:
*1026(1) A sign is not visible from the exteri- or of the structure and no other advertising appears indicating that a nude person is available for viewing; and
(2) A student must enroll at least three days in advance of the class in order to participate; and
(3) No more than one nude or seminude model is on the premises at any time.
Nude, Nudity or state of nudity means any of the following:
a) The appearance of a human anus, or female breast below a point immediately above the top of the areola.
b) A state of dress which fails to opaquely cover a human anus, genitals or female breast below a point immediately above the top of the areola.
Patron means a person invited or permitted to enter and remain upon the premises of an adult oriented business, whether or not for consideration.
Permit means the permit required by this ordinance to engage in the activities of an adult service provider or an adult oriented business manager.
Principal business purposes means that a commercial establishment derives fifty percent or more of its gross income from the sale or rental of items listed in subpar-agraphs (1) and (2) of the definitions in this section of adult bookstore or adult video store.
Seminude means a state of dress in which clothing covers no more than the genitals, pubic region and female breast below a point immediately above the top of the areola, as well as portions of the body that are covered by supporting straps or devices.
Specific anatomical areas means any of the following:
a) A human anus, genitals, pubic region or a female breast below a point immediately above the top of the areola that is less than completely and opaquely covered.
b) Male genitals in a discernible turgid state even if completely and opaquely covered.
Specific sexual activities means any of the following:
a) Human genitals in a state of sexual stimulation or arousal.
b) Sex acts, normal or perverted, actual or simulated, including acts of human masturbation, sexual intercourse, oral copulation or sodomy.
c) Fondling or other erotic touching of the human genitals, pubic region, buttocks, anus or female breast.
d) Excretory functions as part of or in connection with any of the activities under subdivision a), b) or c) of this definition of specific sexual activities.

SECTION 3. PURPOSE

The principal purpose of this ordinance is to establish licensing procedures and regulations for adult oriented businesses and facilities, and their employees, within the unincorporated areas of Maricopa County. The procedures and regulations contained herein are designed to accommodate these types of businesses and facilities while still recognizing the need to promote the public health, safety and general welfare of the citizens of Maricopa County.

SECTION 4. ADMINISTRATION

a) The administration of this ordinance, including the duty of prescribing forms, is vested in the Director, except as otherwise specifically provided. The County Sheriff shall render such assistance in the administration and enforcement of this ordinance as may be requested by the Director.
*1027b) License or permit applications made pursuant to this ordinance shall be submitted to the Director who shall grant, deny, suspend or revoke licenses or permits in accordance with the provisions of this ordinance.
c) Licenses issued pursuant to this ordinance shall be valid for a period of one year from date of issuance.
d) Permits issued pursuant to this ordinance shall be valid for a period of three years from the date of issuance.

SECTION 5.. ADULT ORIENTED FACILITIES BUSINESS LICENSE REQUIRED

a) A person or enterprise may not conduct an adult oriented business without first obtaining an adult oriented business license pursuant to this ordinance. The license shall state the name of the license holder, the name, address and phone number of the licensed premises, and the dates of issuance and expiration of the license.
b) An adult oriented business for which a license has been issued pursuant to this ordinance may conduct business only under the name or designation specified in the license.
c) A licensee shall conduct business only at the address shown on the license. Each additional place of business shall require a separate license.
d) An adult oriented business license shall be displayed on the premises in such a manner as to be readily visible to patrons.

SECTION 6. APPLICATION FOR ADULT ORIENTED BUSINESS LICENSE

a)An applicant for an adult oriented business license shall file at the office of the Director an application, signed under oath by the applicant and notarized, accompanied by the fee required under section 21. An applicant or other person whose fingerprints and photograph are required under paragraph C may, at his option, be photographed and fingerprinted at the office of the Sheriff or other law enforcement agency. An application shall be deemed complete when the Director has received the required fees, all information required in paragraph C, fingerprints of the applicant and a photograph of the applicant’s face, and, in the case of a corporation or other business organization, A photograph and fingerprints of all persons for whom information is required under paragraph C of this section. The purpose for obtaining these fingerprints and photographs is to obtain a state and federal records check. The Sheriffs Office and the Department of Public Safety are authorized to exchange this information with the Federal Bureau of Investigation.
b) Fingerprints and photograph, if not taken at the office of the Sheriff, shall be taken by a law enforcement agency and accompanied by a notarized verification by that agency. If the applicant requests that fingerprints and photograph be taken by the office of the sheriff, such fingerprints and photograph shall be completed by the office of the sheriff within ten working days of the request. Any such fingerprints or photograph not completed by the office of the sheriff within ten working days of the request shall be deemed to have been completed and received by the director for purposes of the application.
c) The application shall include the information called for in subparagraphs 1 through 10. If the applicant is an enterprise, it shall designate an officer *1028or partner as applicant. In such case, in addition to the information required in subparagraphs 1 through 10 for the applicant, the application shall include the State and date of formation of the organization and the information called for in subparagraphs 2 through 7 of this section with respect to each officer, director, general partner, and all other persons with authority to participate directly and regularly in management of the business, provided that, such information need not be provided with respect to attorneys, accountants and other persons whose primary function is to provide professional advice and assistance to the licensee.
1) The name, business location, business mailing address and phone number of the proposed adult oriented business establishment.
2) The applicant’s full true name and other names, aliases or stage names used in the preceding five years.
3) The applicant’s current residential mailing address and telephone number.
4) Written proof of age of the applicant, in the form of a birth certificate, current driver’s license with picture, or other picture identification document issued by a governmental agency.
5) The issuing jurisdiction and the effective dates of any license or permit relating to an adult oriented business or adult service, whether any such license or permit has been revoked or suspended within the past two years, and, if so, the reason or reasons therefor.
6) All criminal charges, complaints or indictments in the preceding three years which resulted in a conviction or a plea of guilty or no contest for an “organized crime and fraud” offense under A.R.S. title 13, chapter 23, a “prostitution” offense under A.R.S. title 13, chapter 32, a “drug offense” under A.R.S. title 13, chapter 34, or a “sexual offense” under A.R.S. title 13, sections 1401 through 1406 or under section 1412, or for conduct in another jurisdiction which if carried out in Arizona would constitute an offense under one of the statutory provisions enumerated in this subparagraph.
7) The applicant’s fingerprints and a photograph of the applicant’s face.
8) The name and address of the statutory agent or other agent authorized to receive service of process.
9) The names of the adult oriented business manager(s) who will have actual supervisory authority over the operations of the business.
10) An accurate, to scale, but not necessarily professionally drawn, site plan and floor plan of the business premises and, in an application for an adult service business license, also clearly indicating the location of one or more manager’s stations.
d) The information provided pursuant to subparagraphs 5 and 6 of paragraph C of this section shall be supplemented in writing by certified mail to the Director within ten working days of a change of circumstances which would render the information originally submitted false or incomplete.
e) As requested by the director, the Sheriff shall investigate and confirm information supplied by the applicant.

SECTION 7. ADULT ORIENTED BUSINESS MANAGER PERMIT

a) A person may not serve as an adult oriented business manager unless the person has first secured an adult ori*1029ented business manager permit under this section.
b) Application for an adult oriented business manager permit shall be made in the same manner as application for an adult business license, except that the applicant need provide only the information called for in sub-paragraphs 2 through 7 of section 6(c).
c) The purpose for obtaining the applicant’s fingerprints and a photograph of the applicant’s face is to obtain a state and federal records check. The sheriffs office and the department of public safety are authorized to exchange this information with the federal bureau of investigation.

SECTION 8. ADULT SERVICE PROVIDER PERMIT

a) A person may not work as an adult service provider unless the person has first obtained an adult service provider permit under this section,
b) Application for an adult service provider permit shall be made in the same manner as an application for an adult oriented business license, except that the applicant need provide only the information called for in subpara-graphs 2 through 7 of section 6(c).
c) The purpose for obtaining the applicant’s fingerprints and a photograph of the applicant’s face is to obtain a state and federal records check. The sheriffs office and the department of public safety are authorized to exchange this information with the federal bureau of investigation.

SECTION 9. CONFIDENTIALITY

The information provided by an applicant in connection with the application for a license or permit under this ordinance shall be maintained in ■ confidence by the Director, subject only to the public record laws of the State of Arizona.

SECTION 10. GRANT OR DENIAL OF LICENSE OR PERMIT

a) Within forty five days after receipt of a complete application for an adult oriented business license, the Director shall mail to the applicant a license or a notice of intent to deny. If the Director fails to do so, the license shall be deemed granted.
b) Upon receipt of an application for an adult oriented business manager permit or an adult service provider permit, including all information required By sections 7(b) and 8(b), payment of the required fees and completion of photograph and fingerprinting requirements of section 6, the Director shall issue to the' applicant a temporary permit. Within' thirty days after issuance of a temporary permit, the Director shall mail to the applicant a ' regular permit ór a notice of intent to deny. If the Director fails to do so, the permit shall be deemed granted.
c) The issuance of any license, permit or temporary permit does not waive any right of County to revoke, deny or suspend for any defect, omission or misrepresentation ' in the application.
d) The Director shall grant the license or permanent permit to an applicant who has completed all requirements for application, unless the Director finds any of the following conditions noted below. For purposes of this paragraph, a person required to submit information pursuant to section 6(c) shall be deemed an applicant.
1) The application is incomplete or contains a misrepresentation, false statement or omission.
2) The applicant has failed to comply with applicable zoning or other land *1030use ordinances of the County relating to the business or activity to be carried out under the license or permit.
3) The applicant is delinquent in payment of any county taxes, fees or other payments due in connection with the business or activity to be carried out under the license or permit.
4) The applicant is not at least eighteen years of age.
5) The applicant, or other person required to provide information under section 6(c), in the past three years has been convicted, or plead guilty or no contest with respect to a felony violation or two misdemeanor violations of one or more offenses in the categories stated in section 6(c).
6) Within the past two years, a license or permit under this article held by an applicant, or other person required to provide information pursuant to section 6(c), has been revoked, or a similar license in another jurisdiction has been revoked on the basis of conduct which would be a ground for revocation of a license or permit issued under this section if committed in the county.

SECTION 11. NON-TRANSFERABILITY

Licenses and permits issued under this article are nontransferable.

SECTION 12. ADULT SERVICE PROVIDER OR MANAGER WORK IDENTIFICATION CARD

The Director shall provide a work identification card to all adult service providers and adult oriented business managers. The card shall contain a photograph of the permittee, the number of the permit issued to that permittee and the date of expiration of the permit.

SECTION 13. ADULT SERVICE BUSINESS; OPERATING REQUIREMENTS

a) A person employed or acting as an adult service provider or manager shall have a valid permit issued pursuant to the provisions of this ordinance. A permit or a certified copy thereof for each manager or provider shall be maintained on the premises in the custody of the manager at all times during which a person is serving as a provider or manager on the premises. Such permits shall be produced by the manager for inspection upon request by a law enforcement officer or other authorized county official.
b) An adult service business shall maintain a daily log of all persons providing adult services on the premises. The log shall cover the preceding twelve month period and shall be available for inspection upon request by a law enforcement officer or other authorized county official during regular business hours.
c) A person below the age of eighteen years may not observe or provide an adult service.
d) A person may not provide an adult service in an adult service business except upon a stage elevated at least eighteen inches above floor level. All parts of the stage, or a clearly designated area thereof within which the adult service is provided, shall be a distance of at least three feet from all parts of a clearly designated area in which patrons may be present. The stage or designated area thereof shall be separated from the area in which patrons may be located by a barrier or railing the top of which is at least three feet above floor level. A provid*1031er or patron may not extend any part of his or her body over or beyond the barrier or railing.
e) An adult service provider, in the course of providing an adult service, may not perform a specific sexual activity.
f) Adult services may not be provided between the hours of 1:00 a.m. and 8:00 a.m. on Monday through Saturday or between the hours of 1:00 a.m. and 12:00 noon on Sunday.
g) An adult service may not be provided in any location which is not visible by direct line of sight at all times from a manager’s station located in a portion of the premises which is accessible to patrons of the adult service business.
h) An adult service provider shall wear his or her adult service provider work identification card at all times while on the premises except while providing an adult service. The card shall be affixed to clothing on the front of the person and above waist level so that the picture and permit number are clearly visible to patrons.
i) An adult oriented business manager shall be on the premises of an adult service business at all times during which any adult service is provided on the premises. The manager shall wear his or her identification card in the manner described in paragraph h above.
j) An employee may not knowingly or intentionally touch the breast, buttocks or genitals of a patron, nor may a patron knowingly or intentionally touch the breast, buttocks or genitals of an employee.
k) A sign, in a form to be prescribed by the Director summarizing the provisions of subparagraphs c, d, j, and 1 of this section, shall be posted near the entrance of an adult service business in such a manner as to be clearly visible to patrons upon entry.
l) A patron may not place any money on the person or in or on the costume of an adult service provider while the adult service provider is nude or semi-nude.
m) A manager or licensee may not knowingly permit or tolerate a violation of any provision of this section.
n) With respect to a cabaret, the requirements of this section shall apply to the extent that they are not in conflict with specific statutory or valid regulatory requirements applicable to persons licensed to dispense alcoholic beverages.

SECTION 14. ADULT ARCADES; OPERATING REQUIREMENTS

a) An adult arcade shall be equipped with overhead lighting fixtures of sufficient intensity to illuminate every place to which patrons are permitted access at an illumination of not less than one footcandle, as measured at the floor level.
b) Each booth or viewing room shall either: (a) be configured in such a way that allows persons patrolling the area outside the booth or viewing room to observe from outside the booth or viewing room the activities of any occupant in the interior of the booth or viewing room, or (b) if not so configured, be equipped with a mirror or other device which allows persons patrolling the area outside the booth or viewing room to observe from outside the booth or viewing room the activities of any occupant in the interi- or of the booth or viewing room.
c) An adult oriented business manager shall be on the premises of an adult arcade at all times that the arcade is open for business. The manager shall *1032wear his or her identification card in the manner described in section 13(h) above.
d) A patron may not engage in specific sexual activities on the premises of an' adult arcade.
e) A booth or viewing room shall not have any hole or aperture in any wall separating that booth or viewing room from another.
f) A manager or licensee may not knowingly permit or tolerate a violation of any provision of this section.

SECTION 15. INSPECTION OF PREMISES AND RECORDS

The manager shall permit law enforcement officers or other authorized county officials to inspect the premises upon request during regular business hours.

SECTION 16. SUSPENSION OF LICENSE OR PERMIT

The Director shall suspend a license or permit for a period of ten days if the licensee or permittee is convicted of violating a provision of this ordinance.

SECTION 17. REVOCATION OF LICENSE OR PERMIT

The Director shall revoke a license or permit issued pursuant to this ordinance if the licensee or permittee:
a) Is convicted of three or more violations of this ordinance in any twelve month period.
b) Is convicted or pleads guilty or no contest to an offense stated in section 6(c).
c) Is determined to have filed inaccurate information required under section 10(d) of this ordinance.

SECTION 18. PROCEDURES FOR DENIAL, REVOCATION, NONRENEWAL OR SUSPENSION; APPEAL

If the Director determines that grounds exist for denial, suspension or revocation of a license or permit under this ordinance, he/she shall notify the applicant, licensee or permittee (respondent) in writing of his/her intent to deny, suspend or revoke, including a summary of the grounds therefor. The notification shall be by certified mail to the address on file with the Director. Within ten working days of receipt of such notice, the respondent may provide to the Director in writing a response which shall include a statement of reasons why the license or permit should not be denied, suspended or revoked and may include a request for a hearing. If a response is not received by the Director in the time stated, the notification shall be the final administrative action of denial, suspension or revocation and notice of such will be sent to the permittee or licensee within five working days after the expiration of the period for submitting a response. Within five working days after receipt of a response, the Director shall either withdraw the intent to deny, suspend or revoke, and send notification of the withdrawal to the respondent in writing by certified mail, or shall schedule a hearing before a hearing officer and send notification to the respondent in writing by certified mail of the date, time and place of the hearing. If the Director fails to send a timely notification either withdrawing the intent or scheduling a hearing, the intent to deny, suspend or revoke shall be deemed withdrawn. The hearing, if requested, shall be scheduled not less than fifteen nor more than thirty working days after receipt by the Director of the request for a hearing. The hearing shall be conducted in an informal manner. The respondent may be represented by counsel. If respondent is repre*1033sented by counsel, attorneys’ fees shall be at the expense of respondent. The rules of evidence shall not apply. Respondent shall have the burden of proving by a preponderance of the evidence that the denial, suspension or revocation was arbitrary or capricious and an abuse of discretion. The hearing officer shall render a written decision within five working days after completion of the hearing and shall mail a copy of the decision by certified mail to the address of the respondent on file with the Director. If more than forty five days elapse between receipt by the Director of a request for a hearing and mailing by the hearing officer of a final decision to the respondent, a decision in favor of the applicant, licensee or permit-tee shall be deemed to have been rendered. In the case of an intent to revoke, suspend or non-renew a license or permit, or to deny a regular permit, the permittee or licensee may continue to function under the license or permit pending receipt of the final decision of the hearing officer. The decision shall be final at the end of five working days after it is mailed and shall constitute final administrative action.

SECTION 19. JUDICIAL APPEAL

Final administrative action to deny, revoke or non-renew a license or permit may be appealed to the Superior Court by special action or other available procedure within thirty five days after receipt of written notice of the decision. The County shall consent to expedited hearing and disposition. If a permittee or licensee pursues a judicial appeal from a final administrative action, that permittee or licensee may continue to function under the license or permit pending completion of judicial review.

SECTION 20. LICENSE AND PERMIT RENEWAL

a)A license or permit may be renewed by filing an application for renewal in writing with the Director. The application shall contain the information required to be submitted with an original application, including fingerprints and a photograph, provided that, a renewal application need not contain any other information that has been provided in a previous application and has not changed since the time of the most recent application. An application for license renewal shall be received by the Director not less than forty five days before the expiration of the license. An application for permit renewal shall be received by the Director before expiration of the permit.
b)The Director may deny an application for renewal for the reasons and in accordance with the procedures set forth in Section 10.

SECTION 21. FEES

a) An original application for an adult oriented business license shall be accompanied by a non-refundable application fee in the amount of five hundred dollars ($500) and by a license fee in the amount of five hundred dollars ($500). The license fee will be refunded if the license is denied. An application for renewal shall be accompanied by the amount of the license fee.
b) An application for issuance or renewal of an adult service provider permit shall be accompanied by a non-refundable fee of one hundred dollars ($100).
c) An application for issuance or renewal of an adult oriented business manager permit shall be accompanied by a non-refundable fee of one hundred and fifty dollars ($150).
d) A duplicate or certified copy of a license, permit or identification card shall be issued by the Director upon payment of a fee of ten dollars ($10).
*1034e) An applicant also shall be required to pay, to the law enforcement agency which provides the applicant with fingerprinting or photography services, the standard fee, if any, charged by that agency for each set of fingerprints and the photograph required to be provided under section 6.

SECTION 22. OTHER REGULATIONS

A license or permit required by this ordinance is in addition to any other licenses or permits required by the County or the State to engage in the business or occupation. Persons engaging in activities described in this ordinance shall comply with all other ordinances and laws, including the County Zoning Ordinance, as may be required, to engage in a business or profession.

SECTION 23. PENALTY

a) Violation of any requirement or prohibition stated in this ordinance is a Class 2 Misdemeanor, punishable upon conviction by a fine of not more than seven hundred and fifty dollars ($750) or by imprisonment for not more than four months. With respect to a violation that is continuous in nature, each day that the violation continues shall constitute a separate offense.
b) In addition to other penalties, an adult oriented business which operates without a valid license shall constitute a public nuisance which may be abated in a manner provided by law.

SECTION 24. APPLICABILITY

This ordinance shall apply to all persons engaging in the activities described herein, whether or not such activities were commenced prior to the effective date of this ordinance. Persons so engaged as of the effective date of this ordinance shall be in full compliance with this ordinance, including receipt of any required license or permit, within one hundred eighty days after the effective date of this ordinance.

SECTION 25. SEVERABILITY

Each section and each provision or requirement of any section of this ordinance shall be deemed severable and the invalidity of any portion of this ordinance shall not affect the validity or enforceability of any other portion.
ADOPTED April 23,1997
AMENDED July 12,1997
AMENDED July 17,1998
ADOPTED as Amended this 2nd day of September, 1998.